Exhibit 10.1

AMENDMENT NO. 3 TO LOAN AGREEMENT

 

 

This Amendment No. 3 to Loan Agreement (this “Agreement”), dated as of August 8,
2017, is entered into by and among GENESIS HEALTHCARE, INC., a Delaware
corporation (“Ultimate Parent”), FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware
limited liability company (the “Borrower”), GEN OPERATIONS I, LLC, a Delaware
limited liability company (“Parent”), GEN OPERATIONS II, LLC, a Delaware limited
liability company (“Holdings”, and together with Ultimate Parent, Borrower and
Parent, “Amendment Parties”), each of the Lenders (as defined below) party
hereto and WELLTOWER INC., as Administrative Agent (in such capacity, and
together with its successors and permitted assigns, “Administrative Agent”).

 

WHEREAS, Amendment Parties, Administrative Agent, Collateral Agent and the
financial institutions from time to time party thereto as lenders (the
“Lenders”) are parties to that certain Term Loan Agreement, dated as of July 29,
2016, as amended by that certain Amendment No. 1 to Loan Agreement, dated as of
December 22, 2016, and as amended by that certain Amendment No. 2 and Waiver to
Loan Agreement, dated as of May 5, 2017 (as it may have been further amended,
restated, amended and restated, supplemented or otherwise modified through the
date hereof prior to this Agreement, the “Existing Loan Agreement” and as
amended hereby and as it may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which Administrative Agent, Collateral Agent and the Lenders have
agreed, among other things, to provide to Borrower certain loans and other
financial accommodations in accordance with the terms and conditions set forth
therein;

 

WHEREAS, Amendment Parties and the Loan Parties have requested that
Administrative Agent and the Lenders agree to amend the Existing Loan Agreement
to reflect, among other things, certain revisions to the financial covenants by
amending the definition of “Consolidated EBITDA” contained therein, and to agree
to provide the Loan Parties an opportunity to seek a waiver or cure a default or
event of default that may occur under that certain Master Lease, dated as of
November 1, 2016, among LG-OHI Seaford LLC and certain affiliates thereof, as
landlords (the “LGO Landlords”), and Genesis LGO Operations LLC, as tenant (as
amended, restated or supplemented from time to time, “LGO Master Lease”) in
connection with the treatment of the Customer Receivership Charge (as defined
below) under the LGO Master Lease; and

 

WHEREAS, Administrative Agent and the Lenders constituting at least Required
Lenders are willing to agree to Amendment Parties’ request for such amendments
and agreements, subject to and in accordance with the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, Amendment Parties, Administrative Agent and the Lenders
constituting at least Required Lenders each hereby agrees as follows:

 

1. Recitals; Definitions.    The foregoing recitals, including all terms defined
therein, are incorporated herein and made a part hereof.  All capitalized terms
used herein (including, without limitation, in the foregoing recitals) and not
defined herein shall have the meanings given to such terms in the Loan Agreement
and the rules of interpretation set forth in Section 1.2 thereof are
incorporated herein mutatis mutandis.

2. Amendments to the Existing Loan Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 3 below:





--------------------------------------------------------------------------------

 



(a) Section 1.1 of the Existing Loan Agreement is hereby amended by adding the
following defined terms, in appropriate alphabetical order:

“Customer Receivership Charge” shall mean, without duplication, the amount of
any cash or non-cash charge or write-down recognized by the Borrower and the
Ultimate Parent and/or their respective Subsidiaries, in respect of receivables
owing by Fortis Management Group and any Affiliate thereof, to the Borrower and
the Ultimate Parent and/or their respective Subsidiaries, for the fiscal
quarters ended June 30, 2017 and September 30, 2017.

(b) The definition of “Consolidated EBITDA” in the Existing Loan Agreement is
hereby amended and restated in its entirety to read as set forth in Exhibit A
hereto.

3. Limited Waiver and Consent.  

(a) Amendment Parties have informed Administrative Agent and the Lenders that a
consent from the LGO Landlords under the LGO Master Lease expressly agreeing to
the add-back of the Customer Receivership Charge is not being sought; provided,
 however, if, on or before December 1, 2017 (or such later date as
Administrative Agent may agree in its sole and absolute discretion), LGO
Landlords determine that the Customer Receivership Charge is not permitted as an
add-back under the LGO Master Lease and, as a result thereof, an event of
default has occurred thereunder solely as a result of the Loan Parties’ failure
to comply with the financial covenants due to the Customer Receivership Charge
not being permitted as an add-back for any prior period during which the
Customer Receivership Charge had been taken as an add-back (a “Customer Charge
Covenant Default”), then Administrative Agent and the Lenders hereby agree that
the Customer Charge Covenant Default shall not constitute a Default or an Event
of Default under the Loan Agreement so long as (i) the LGO Landlords are not
exercising remedies under the LGO Master Lease for any reason, including a
Customer Charge Covenant Default, nor have they notified Amendment Parties or
the Administrative Agent in writing of their intent to commence the enforcement
of remedies under the LGO Master Lease due to the Customer Charge Covenant
Default, and (ii) on or before the day that is ninety (90) days following the
earlier to occur of (A) receipt by  Amendment Parties of written notice of the
Customer Charge Covenant Default or (B) receipt by Administrative Agent of
written notice of the Customer Charge Covenant Default (or such longer period as
Administrative Agent may agree in its sole and absolute discretion), Amendment
Parties cure or obtain a waiver or amendment from the LGO Landlords with respect
to the Customer Charge Covenant Default curing, waiving or revising the LGO
Master Lease, as applicable, so the Customer Charge Covenant Default no longer
subsists.

(b) Notwithstanding anything to the contrary in this Agreement, Amendment
Parties are not acknowledging or agreeing that, but for the add-back of the
Customer Receivership Charge, a Default or an Event of Default, or a default or
event of default under any Material Master Lease has occurred.

4. Conditions.  The effectiveness of this Agreement is subject to the following
conditions, each in form and substance satisfactory to Administrative Agent:

(a) Administrative Agent shall have received a fully executed copy of this
Agreement;

(a) The addition of the Customer Receivership Charge to Consolidated EBITDA for
the fiscal quarter ended June 30, 2017 shall be in a sufficient amount such that
after giving effect thereto, Amendment Parties would have been in compliance
with Sections 7.13, 7.14 and 7.15 of the Existing Loan Agreement as of June 30,
2017 had this Agreement been effective at such time.

 



2

 

--------------------------------------------------------------------------------

 



(a) no Default or Event of Default shall have occurred and be continuing as of
the date hereof under this Agreement, the Loan Agreement or any other Loan
Document after giving effect to this Agreement; and

 

(a) Loan Parties shall have delivered such further documents, information,
certificates, records and filings as Administrative Agent may reasonably
request.  

 

5. Covenant to Cooperate with Respect to and Deliver Collateral Review.  The
Loan Parties agreed to reasonably cooperate with Administrative Agent and the
Lenders in conducting a Collateral review promptly upon the effectiveness of
this Agreement.  Without limitation, the Loan Parties agree to deliver to
Administrative Agent a summary of Collateral as of June 30, 2017 reasonably
satisfactory to Administrative Agent by September 15, 2017, with the option by
Administrative Agent in its reasonable discretion to hire a third party to audit
the information received as to the Collateral on behalf of Administrative
Agent.  The Loan Parties agree promptly (but in no event later than 3 Business
Days) upon request to reimburse the Administrative Agent for the reasonable and
documented out-of-pocket costs of the Administrative Agent (including, without
limitation, reasonable and documented out-of-pocket legal costs and expenses,
and reasonable and documented expenses of any third party appraiser or auditor)
in connection with the Collateral review contemplated hereby in an amount not to
exceed $100,000 in the aggregate.

6. Reaffirmation of Loan Documents.  By executing and delivering this Agreement,
each Loan Party hereby (i) reaffirms, ratifies and confirms its Obligations
under the Loan Agreement, the Notes and the other Loan Documents, as applicable,
(ii) agrees that this Agreement shall be a “Loan Document” under the Loan
Agreement and (iii) hereby expressly agrees that the Loan Agreement, the Notes
and each other Loan Document shall remain in full force and effect.

7. Reaffirmation of Grant of Security Interest in Collateral.  Each Loan Party
hereby expressly reaffirms, ratifies and confirms its obligations under the
Guarantee and Collateral Agreement, including its mortgage, grant, pledge and
hypothecation to Administrative Agent for the benefit of the Secured Parties, of
the Lien on and security interest in, all of its right, title and interest in,
all of the Collateral.

8. Confirmation of Representations and Warranties; Liens; No Default.  Each Loan
Party hereby confirms that (i) after giving effect to this Agreement, all of the
representations and warranties set forth in the Loan Documents to which it is a
party continue to be true and correct in all material respects as of the date
hereof as if made on the date hereof and as if fully set forth herein, except to
the extent (A) such representations and warranties by their terms expressly
relate only to a prior date (in which case such representations and warranties
shall be true and correct in all material respects as of such prior date) or (B)
any such representation or warranty is no longer true, correct or complete due
to the occurrence of one or more events that are permitted to occur (or are not
otherwise prohibited) under the Loan Documents, (ii) after giving effect to this
Agreement, there are no continuing Defaults or Events of Default that have not
been waived or cured, (iii) subject to the terms and conditions of the Loan
Documents, Administrative Agent has and shall continue to have valid,
enforceable and perfected Liens on the Collateral with the priority set forth in
the Intercreditor Agreement, for the benefit of the Secured Parties, pursuant to
the Loan Documents or otherwise granted to or held by Administrative Agent, for
the benefit of the Secured Parties, subject only to Liens expressly permitted
pursuant to Section 7.2 of the Loan Agreement, and (iv) the agreements and
obligations of Borrower and each other Loan Party contained in the Loan
Documents and in this Agreement constitute the legal, valid and binding
obligations of Borrower and each other Loan Party, enforceable against Borrower
and each other Loan Party in accordance with their respective terms, except to
the extent limited by general principles of equity and by bankruptcy,
insolvency, fraudulent conveyance, or other similar laws affecting creditors’
rights generally.  



3

 

--------------------------------------------------------------------------------

 



9. No Other Amendments.  Except as expressly set forth in this Agreement, the
Loan Agreement and all other Loan Documents shall remain unchanged and in full
force and effect.  This Agreement shall be limited precisely and expressly as
drafted and shall not be construed as consent to the amendment, restatement,
modification, supplementation or waiver of any other terms or provisions of the
Loan Agreement or any other Loan Document.

10. Costs and Expenses.  The payment of all fees, costs and expenses incurred by
Administrative Agent in connection with the preparation and negotiation of this
Agreement shall be governed by Section 10.5 of the Loan Agreement. 

11. Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  THE JURISDICTION AND WAIVER
OF RIGHT TO TRIAL BY JURY PROVISIONS IN SECTIONS 10.12 AND 10.17 OF THE LOAN
AGREEMENT ARE INCORPORATED, MUTATIS MUTANDIS, HEREIN BY REFERENCE.

12. Successors/Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

13. Headings.  Section headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

14. Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic mail in “portable document format” shall
be effective as delivery of a manually executed counterpart hereof.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and Administrative Agent.

15. Release of Claims.  In consideration of the Lenders’ and Administrative
Agent’s agreements contained in this Agreement, each Loan Party hereby releases
and discharges each Lender and Administrative Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against Administrative Agent, any Lender or any
other Released Person which relates, directly or indirectly, to any acts or
omissions of Administrative Agent, any Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.

 

[SIGNATURE PAGES FOLLOW]

 

 



4

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or has
caused the same to be executed by its duly authorized representatives as of the
date first above written.

 

 

GENESIS HEALTHCARE, INC.,
as Ultimate Parent

 

By:/s/ Michael Sherman
Name:   Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

FC-GEN OPERATIONS INVESTMENT, LLC,

as Borrower

 

By:/s/ Michael Sherman
Name:   Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

GEN OPERATIONS I, LLC,

as Parent

 

By:/s/ Michael Sherman
Name:   Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

GEN OPERATIONS II, LLC,
as Holdings

 

By:/s/ Michael Sherman
Name:   Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 



 

--------------------------------------------------------------------------------

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO:

 

By: FC-GEN OPERATIONS INVESTMENT, LLC,

its authorized agent

 

 

By:/s/ Michael Sherman
Name:   Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

WELLTOWER INC.,
as Administrative Agent

 

By: /s/ Matthew McQueen
Name:   Matthew McQueen
Title:     Authorized Signatory

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

HCRI TUCSON PROPERTIES, INC.,
as Lender

 

By: /s/ Matthew McQueen
Name:   Matthew McQueen
Title:     Authorized Signatory





 

--------------------------------------------------------------------------------

 

 

 

OHI MEZZ LENDER LLC,

as Lender

 

By: /s/ Megan Krull
Name:   Megan Krull
Title:     Authorized Signatory

 

 

 

 

 

 

--------------------------------------------------------------------------------